Parker, J.
'The judgment in this case is reversed on the ground that the petition fails to state a cause of action against the plaintiff in error' in this, that it contains no averments that plaintiff in error did the act complained of, or that the ticket agent was authorized by plaintiff in error to do such act or that he was acting within the scope of his authority therein — i. e., in making the unlawful discrimination complained of.
Whether allegation and proof that the ticket agent was given authority to exercise his own discretion in selling or refusing to sell tickets to persons applying therefor would be sufficient to charge the principal with liability for such act as that complained of, we do not decide.